*912On Application eor Rehearing.
Fenner, J.
Under this application, we have given our closest attention to the points and arguments presented, without being able to discover any principle under which we could hold that the shares of stock in the New Orleans Cotton Exchange are not propert3'. Such a share is a distinct, concrete incorporeal right, a specific tiling, which the proprietor holds and owns to the exclusion of all others ; which he has the absolute right to dispose of; which is bought and sold in pub lie market; which is heritable ; which may be validly pledged ; which is liable for his debts; and which thus possesses every element of property.
It has no connection, direct or indirect, with an3' of the classes of property which are mentioned in the Constitution as exempt from taxation.
- We adhere to our conclusion that the broad language of Act 96 of 1882, includes such property and sufficient^* evinces the legislative intent to subject it to taxation. Under that act there existed no legal obstacle to the assessment and taxation of such property.
There are two points, however, which were not called to our attention in the original argument and which, in a case of this character, we are disposed to make an exception to our general rule not to consider on rehearing, points not made on original hearing.
1st. It is objected that the assessment for 1884 is illegal, because not sufficiently specific. The terms of the rolls are: “Assessed value of share $1000 gross, deductions to be made.” This obviously means deduction of the proportionate value of the real estate of the corporation otherwise taxed. Such deduction must necessarily be made and our own records suggest the reason wli3r it was not made, viz: the contest existing, at the time, relative to the valuation of the real estate, which was decided by us and is reported in 37th Annual, p.As the objection raises no point of practical consequence, in view of the fact that, if this assessment were annulled, it would be again made with the deductions which must now be allowed, we see no necessit3* of subjecting the State and city to such useless expense and delay.
2nd. The next point is more vital affecting the assessment for 1882.' In the case of the Cotton Exchange vs. Board of Assessors, 35 Ann. 1158, the opinion rendered b3r the majority of the court unmistakably decided, (quoting for brevity from the syllabus) that “Act No. 77 of 1880, had in con temp ¡at ion the assessment and taxation of shares in money-making and dividend-paying corporations, and wiis~hot designed to embrace corporations like the Cotton Exchange.”
*913But the Act of 1880 was the only law under which assessments of property in 1882, could he made. A review of the Act 99 of 1882 will show that it was passed only in July of that year, after the assessment rolls for the year had been made, and that its provisions with regard to the assessment of property only applied to succeeding years, lienee, it follows that under the law regulating assessments for the year 1882, as interpreted by us, the shares of stoelc iu question were properly and legally omitted from the rolls.
Section 11 of the Act of 1882, authorizing subsequent assessment of property which had been omitted from (be. rolls in past years, obviously applies only to property which had been erroneously and unlawfully omitted and not to that which was not assessable nmler the law in force in those years. Hence that section does not authorize the assessment of these shares for the year 1882, because they were not then assessable under the law in force at the time.
This is so clear that the correction of our former decree may be made without tlie necessity of awaiting a rehearing.
For tlie purpose of making the correction, reheariug is granted, aud in disposition thereof, it is now ordered and decreed, that our former decree hereiu be so amended as to read as follows : that the judgment appealed from be affirmed in so far as it cancels and annuls the assessment for the year 1882 ; and that, in other respects, it he reversed aud that plaintiff’s demand, with reference to the assessments for the years 1883 and 1884, he dismissed, plaintiff to pay costs of this appeal, and defendant to pay coste in the court below.